Citation Nr: 1712997	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a head injury with neuropathic pain, right side of face. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the matter was subsequently transferred to the RO in Reno, Nevada.

In his February 2013 substantive appeal, the Veteran requested a hearing before the Board.  However, he subsequently withdrew that request. 

In April 2016, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2016); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDINGS OF FACT

1. For the entire appeal period, residuals of the Veteran's service-connected head injury have included moderate incomplete paralysis of the fifth cranial nerve.

2. For the entire appeal period, residuals of the Veteran's service-connected head injury have included moderate incomplete paralysis of the seventh cranial nerve.
CONCLUSIONS OF LAW

1. The criteria for a separate 10 percent disability rating for moderate paralysis of the fifth trigeminal cranial nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8205.

2. The criteria for an initial rating higher than 10 percent for moderate paralysis of the seventh cranial nerve, facial, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.124, 4.124a, DCs 8207, 8407.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records.  The Veteran's service treatment records and service personnel records are on file.  Additionally, the Veteran was afforded a VA cranial nerve examination in July 2016.  The examiner detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, the Board finds that the duty to assist has been satisfied. 

The Board notes that actions requested in the prior remands have been undertaken. Indeed, VA medical records, examinations, and medical opinions were obtained. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating

The Veteran contends that the symptoms associated with his service-connected head injury are more severe than is reflected in the currently assigned 10 percent rating.  Specifically, the Veteran attributes numerous symptoms to his service-connected head injury, to include numbness, uncontrollable twitching of the eye, and drooping of the mouth and face, which he believes have not been accounted for in the currently assigned rating. 

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  Id.  

Currently, the Veteran is in receipt of a single 10 percent disability rating for the residuals of his head injury under DC 8407.  Diagnostic Code 8407 provides for a maximum 10 percent rating for moderate neuralgia of the seventh (facial) cranial nerve38 C.F.R. §§ 4.124, 4.124a, DC 8407.  As the Veteran may not be awarded a  rating higher than 10 percent under DC 8407, the Board will evaluate his entitlement to a higher rating under other applicable diagnostic codes, including DCs 8205 and 8207, which are more fully addressed below.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").   

As pertains to DCs 8205 and 8207, in rating nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.   The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).

Words such as "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).


Under Diagnostic Code 8205, used in evaluating paralysis of the fifth (trigeminal) cranial nerve, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  See 38 C.F.R. § 4.124a, DC 8205 (2016).  The rating is dependent on relative degree of sensory manifestation or motor loss.  Id. 

Under Diagnostic Code 8207, used in evaluating seventh (facial) nerve disability, a 10 percent disability rating is warranted for incomplete moderate paralysis of the seventh cranial nerve, a 20 percent disability rating is warranted for incomplete severe paralysis of the seventh cranial nerve, and a 30 percent disability rating is warranted for complete paralysis of the seventh cranial nerve.  See 38 C.F.R. § 4.124a, DC 8207 (2016).  The rating is dependent on the relative loss of innervation of the facial muscles.  Id.  

The Veteran's most recent VA examination for cranial nerves, conducted in July 2016, noted that his condition involved both the fifth and seventh cranial nerves.  The ninth and tenth nerves were previously indicated on a September 2013 VA exam.  However, in an October 2016 addendum opinion the VA examiner explained that the September 2013 notation was in error, as involvement of cranial nerves nine and ten represented a non-service connected condition.

As for the Veteran's fifth (trigeminal) nerve, the VA examiner noted symptoms of moderate right facial numbness, normal bilateral muscle strength testing (motor: muscles of mastication, clench jaw, palpate masseter, temporalis), and decreased upper face and forehead, mid face, and lower face sensory.  The report summarized the level of disability exhibited by the fifth (trigeminal) cranial nerve as incomplete, moderate.  The examiner also noted that this disability does not impact the Veteran's ability to work.

Based upon a longitudinal review of the record, the Board concludes that the Veteran's incomplete paralysis of the right fifth (trigeminal) cranial nerve has been manifested by a moderate degree of incomplete paralysis.  The disability associated with the paralysis of this nerve has not been accounted for in the currently assigned 10 percent rating under DC 8407.  Accordingly, the Board finds that the criteria for an initial increased rating, in the form of a separate 10 percent rating, for incomplete paralysis of the right fifth (trigeminal) cranial nerve, have been met under DC 8205.

As for his seventh (facial) nerve, currently rated pursuant to the criteria of DC 8407, the July 2016 report of VA examination noted symptoms of moderate right facial numbness, and mild right muscle strength testing (motor: muscles of facial expressions; shuts eyes tightly and motor: muscles of facial expressions; grins).  The report summarized the level of disability exhibited by the right seventh (facial) cranial nerve as incomplete paralysis, moderate.  The examiner also noted that this disability does not impact the Veteran's ability to work.

Based upon a longitudinal review of the record, the Board concludes that the Veteran's incomplete paralysis of the right seventh (facial) cranial nerve has been manifested by no more than a moderate degree of incomplete paralysis.  To warrant an initial evaluation in excess of 10 percent under DC 8207, there must be evidence showing severe incomplete paralysis of the seventh cranial nerve and such has not been demonstrated.  Accordingly, the criteria for an initial rating in excess of 10 percent for incomplete paralysis of the right seventh (facial) cranial nerve have not been met, and the Veteran's claim must in this regard be denied.

In reaching this decision, the Board notes that service connection was granted for Bell's palsy, right side, with ptosis, granted with an evaluation of 30 percent effective January 11, 2008; and service connection was granted for Bell's palsy, right side, with epiphora with an evaluation of 10 percent effective January 11, 2008.  The evaluations assigned to these conditions are not currently on appeal.  Notably, it appears that at least some of the symptoms the Veteran cited in support of the appeal currently before the Board appear to be associated with his Bell's palsy.
	
Finally, the Board has considered whether referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step, or element, inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).
 
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected fifth and seventh cranial nerve residuals are inadequate. A comparison between the level of severity and symptomatology of the Veteran's fifth and seventh cranial nerve disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The 10 percent rating contemplates the Veteran's symptoms of moderate incomplete paralysis.  Thus, the Veteran's 10 percent schedular evaluations under Diagnostic Codes 8205 and 8207 are adequate to fully compensate him for his disability on appeal. 

In reaching this conclusion, the Board has not overlooked Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321 (b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities rendering inadequate the schedular rating criteria.


ORDER

A separate 10 percent rating for moderate incomplete paralysis of the fifth cranial nerve, trigeminal, is granted.

An initial rating higher than 10 percent for moderate neuralgia or incomplete paralysis of seventh cranial nerve, facial, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


